Exhibit 10.13 - Stock Purchase and Exchange Agreement

STOCK PURCHASE AND EXCHANGE AGREEMENT

This Stock Purchase and Exchange Agreement (this "Agreement") is made and
effective as of May 31, 2012 (the "Effective Date"), between Green Ecology Ltd.,
a foreign corporation with a mailing address of P.O. BOX 957, Offshore
Incorporations Centre, Road Town, Tortola, British Virgin Islands, and its
shareholders, officers, affiliates and assigns (collectively referred to herein
as "Green Ecology"), and PyroTec, Inc., a Delaware corporation with a resident
agent located at 113 Barksdale Professional Center in Newark, Delaware
19711-3258 and doing business at 125-E Wappoo Creek, Suite 202A in Charleston,
South Carolina 29412 , and its affiliates and assigns ("PyroTec"), collectively
referred to as the "Parties."

WITNESSETH

WHEREAS, the Parties have determined that the transaction contemplated by this
Agreement would be advantageous and beneficial to their respective companies and
shareholders.

WHEREAS, the parties hereto desire to consummate the transactions contemplated
herein, pursuant to which Green Ecology will convey to PyroTec title to
twenty-five percent (25%) of Green Ecology shares of authorized stock of Green
Ecology, which shall not be diluted upon additional authorization or upon any
private or public offering, i.e. PyroTec shall retain at all times until
disposition of title to such shares its twenty-five percent (25%) interest,
under the following agreed upon schedule:

(a) 10% of Green Ecology shares pursuant to Section 2.2. of this Agreement;

(b) 5% of Green Ecology shares upon PyroTec's purchase of three (3) units from
Green Ecology;

(c) 5% of Green Ecology shares upon PyroTec's purchase of three (3) additional
units from Green Ecology; and

(d) 5% of Green Ecology shares upon PyroTec's purchase of three (3) additional
units from Green Ecology.

Unless otherwise stated, the Green Ecology stock being conveyed is collectively
referred to as the "Green Ecology Shares."

WHEREAS, and in consideration of the assumption of the Green Ecology Shares,
PyroTec will convey title to Green Ecology, 305,945 shares of common stock under
the following agreed upon schedule:

(a) 122,378 shares of PyroTec restricted common stock pursuant to Section 2.2 of
this Agreement; (b) 183,567 shares of PyroTec registered common stock from its
Employee Option Pool upon Green Ecology conveyance of title to fifteen percent
(15%) of the Green Ecology Shares, as agreed to above.

Unless otherwise stated, the PyroTec stock being conveyed is collectively
referred to as the "PyroTec Shares."

WHEREAS, the parties hereto agree that the valuation of the purchase of the
Green Ecology Shares and PyroTec Shares are based upon projected valuation of
the PyroTec Shares and the projected earnings of Green Ecology and its assigns
and affiliates.

WHEREAS, for United States federal income tax purposes, the transactions
contemplated hereby are intended to qualify as a tax-free reorganization under
Section 368 of the Internal Revenue Code of 1986, as amended (together with all
rules and regulations issued thereunder (the "Code")) and this Agreement is
intended to be adopted as a plan of reorganization for purposes of Section 368
of the Code.

WHEREAS, the Recitals stated herein are not mere statements, but representations
and warranties of the parties, and material terms in which each party has relied
upon in executing this Agreement.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. DEFINITIONS. As used herein, the following terms shall have the
following meanings:

(a) "Act" means the Securities Act of 1933, as amended, and the rules and
regulations issued in respect thereto.

(b) "Encumbrance" means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever.

(c) "Law" means any law, statute, regulation, rule, ordinance, requirement or
other binding action or requirement of any governmental, regulatory or
administrative body, agency or authority or any court of judicial authority.

(d) "Order" means any decree, order, judgment, writ, award, injunction,
stipulation or consent of or by any Federal, state or local government or any
court, administrative agency or commission or other governmental authority or
agency, domestic or foreign.

(e) "Person" means any individual, corporation, general or limited partnership,
joint venture, association, limited liability company, joint stock company,
trust, business, bank, trust company, estate (including any beneficiaries
thereof), unincorporated entity, cooperative, association, government branch,
agency or political subdivision thereof or organization of any kind.

(f) "Transaction Documents" means any ancillary contracts, agreements or other
documents that are to be entered into in connection with the transactions
contemplated hereby.

ARTICLE II

EXCHANGE OF STOCK

SECTION 2.1. Subject to the terms and conditions of this Agreement, at the
Closing, Green Ecology agrees to transfer to PyroTec the Green Ecology Shares,
and in turn, PyroTec agrees to transfer to Green Ecology the PyroTec Shares.

SECTION 2.2. THE CLOSING.

(a) Subject to the terms and conditions of this Agreement, the closing of the
transactions contemplated by this Agreement (the "Closing") shall take place as
promptly as possible but no later than the fifth (5th) business day following
the day the last of the conditions set forth in Article V shall have been
fulfilled or waived (other than those that this Agreement contemplates will be
satisfied at or immediately prior to the Closing), or at such other time as
shall be mutually agreed upon by the Parties (the "Closing Date").

(b) Subject to the conditions set forth in this Agreement, the parties agree to
consummate the following transactions at the Closing:

(i) Green Ecology shall assign and transfer to PyroTec, by physically delivering
to PyroTec, one (1) or more stock certificates representing 10% of the Green
Ecology Shares being sold, duly endorsed or accompanied by duly executed stock
powers (with a medallion guaranty, if required by PyroTec's transfer agent)
sufficient to validly transfer the Green Ecology Shares to PyroTec or its
nominee; and

(ii) PyroTec shall assign and transfer to Green Ecology, by physically
delivering to Green Ecology, one (1) or more stock certificates representing
122,378 shares of the PyroTec restricted common stock being sold, duly endorsed
or accompanied by duly executed stock powers (with a medallion guaranty, if
required by Green Ecology's transfer agent) sufficient to validly transfer the
PyroTec Shares to Green Ecology or its nominee.

SECTION 2.3. THE ESCROW AGREEMENT.



(a) The Parties agree that the balance of the common stock being conveyed, that
is, the fifteen percent (15%) of Green Ecology Shares and the 183,567 shares of
PyroTec registered common stock from its Employee Option Pool shall be held in
each respective party's escrow account, unencumbered and restricted from
transfer.

(b) The Parties agree that upon full satisfaction of each condition precedent
agreed upon in the Recitals, above, the obligor shall release the escrowed stock
to the obligee within five (5) days of satisfaction of the condition precedent.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF GREEN ECOLOGY

Green Ecology represents and warrants to PyroTec that the statements contained
in this Article III are true and correct as of the date of this Agreement and
will be true and correct as of the Closing as though made as of the Closing,
except to the extent such representations and warranties are specifically made
as of a particular date (in which case such representations and warranties will
be true and correct as of such date).

SECTION 3.1. POWER AND AUTHORITY. Green Ecology is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation. Green Ecology has all requisite capacity, power and authority to
execute, deliver and perform this Agreement. No other corporate action on the
part of Green Ecology is necessary to authorize the execution and delivery by
Green Ecology of this Agreement or the consummation by it of the Contemplated
Transactions (as defined below). This Agreement has been duly executed and
delivered and, upon execution by PyroTec, will constitute a valid and legally
binding obligation of Green Ecology, enforceable against Green Ecology in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally and (b) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

SECTION 3.2. OWNERSHIP; TRANSFERABILITY. Green Ecology is the legal and
beneficial owner of the Green Ecology Shares, free and clear of any Encumbrance
or restriction on transfer (and shall remain free and clear until the Closing),
other than restrictions under the Act, or restrictions reflected in a legend on
the certificates representing the Green Ecology Shares.

SECTION 3.3. CONSENTS AND APPROVALS. Neither the execution, delivery and
performance of this Agreement by Green Ecology, nor the consummation by Green
Ecology of any transaction related hereto, including the transfer, sale and
delivery of the Green Ecology Shares will require any consent, approval,
license, Order or authorization of, filing, registration, declaration or taking
of any other action with, or notice to, any Person, other than such consents,
approvals, filings or actions as may be required under the Federal securities
laws which have or will be made, or the securities laws of the jurisdiction of
Green Ecology.

SECTION 3.4. NO CONFLICTS. The execution and delivery by Green Ecology of this
Agreement and the Transaction Documents to which it is or will become a party do
not, and the consummation of the transactions contemplated by this Agreement and
the Transaction Documents to which it is or will become a party (the
"Contemplated Transactions") shall not, assuming the consents, approvals,
filings or actions described in Section 3.3 are made or obtained, as the case
may be, (a) contravene, conflict with, or result in any violation or breach of
any provision of the certificate of incorporation or by-laws of Green Ecology,
(b) result in any violation or breach of, or constitute (with or without notice
or lapse of time, or both) a default (or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any benefit) under any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
lease, contract or other agreement, instrument or obligation to which Green
Ecology is a party or by which it or any of its properties or assets may be
bound, or (c) conflict or violate any permit, concession, franchise, license,
judgment, Order, decree, statute, law, ordinance, rule or regulation of any
government, governmental instrumentality or court, domestic or foreign,
applicable to Green Ecology or any of its properties or assets, except in the
case of (b) and (c) for any such conflicts, violations, defaults, terminations,
cancellations or accelerations which would not, individually or in the
aggregate, materially and adversely affect the Green Ecology Shares being
conveyed by Green Ecology to PyroTec.

SECTION 3.5. PURCHASE ENTIRELY FOR OWN ACCOUNT.

(a) The PyroTec Shares to be received by Green Ecology will be acquired for
investment for Green Ecology's own account, and not with a view to the resale or
distribution of any part thereof.

(b) Green Ecology has no present intention of selling, granting any
participation in, or otherwise distributing the PyroTec Shares, except, in the
case of (a) and (b) of this Section 3.5, as permitted by the Act.



(c) Green Ecology is an "accredited investor" under Rule 501(a) promulgated
under the Act.

SECTION 3.6. CLASSIFICATION OF PYROTEC SHARES.

(a) Green Ecology understands that the 122,378 shares of PyroTec Shares being
conveyed at Closing shall be characterized as "restricted securities" under the
Federal securities laws and that under such laws and applicable regulations such
securities may be resold without registration under the Act only in certain
limited circumstances.

(b) The Parties agree that the 183,567 shares of PyroTec Shares subject to the
release condition herein shall be issued from PyroTec's Employee Option Pool and
shall be considered "registered securities," unless otherwise required to be
otherwise by the United States Securities and Exchange Commission.

SECTION 3.7. LEGENDS. It is understood that the certificate(s) evidencing the
122,378 PyroTec Shares shall bear a legend substantially in the form below:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR WITH ANY STATE SECURITIES COMMISSION, AND MAY NOT BE
TRANSFERRED OR DISPOSED OF BY THE HOLDER IN THE ABSENCE OF A REGISTRATION
STATEMENT WHICH IS EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE
STATE LAWS AND RULES OR UNLESS SUCH TRANSFER MAY BE EFFECTED WITHOUT VIOLATION
OF THE SECURITIES ACT OF 1933 AND OTHER APPLICABLE STATE LAWS AND RULES.

SECTION 3.8. BROKERS, ETC. Green Ecology is not obligated to pay any fee or
commission to any broker, finder or other similar Person in connection with the
transactions contemplated by this Agreement (other than any fees or commissions
that are solely for the account of Green Ecology).

SECTION 3.9. WAIVER AND RELEASE. Green Ecology agrees to waive and release any
right to the PyroTec Shares, as such right has been assigned for valuable
consideration to Green Ecology.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PYROTEC

PyroTec represents and warrants to Green Ecology that the statements contained
in this Article IV are true and correct as of the date of this Agreement and
will be true and correct as of the Closing as though made as of the Closing,
except to the extent such representations and warranties are specifically made
as of a particular date (in which case such representations and warranties will
be true and correct as of such date).

SECTION 4.1. POWER AND AUTHORITY. PyroTec is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
PyroTec has all requisite capacity, power and authority to execute, deliver and
perform this Agreement. No other corporate action on the part of PyroTec is
necessary to authorize the execution and delivery by PyroTec of this Agreement
or the consummation by it of the Contemplated Transactions (as defined below).
This Agreement has been duly executed and delivered and, upon execution by Green
Ecology, will constitute a valid and legally binding obligation of PyroTec,
enforceable against PyroTec in accordance with its terms, except (a) as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws
of general application affecting enforcement of creditors' rights generally and
(b) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

SECTION 4.2. OWNERSHIP; TRANSFERABILITY. PyroTec is the legal and beneficial
owner of the PyroTec Shares, free and clear of any Encumbrance or restriction on
transfer (and shall remain free and clear until the Closing), other than
restrictions under the Act, or restrictions reflected in a legend on the
certificates representing the PyroTec Shares

SECTION 4.3. CONSENTS AND APPROVALS. Neither the execution, delivery and
performance of this Agreement by PyroTec, nor the consummation by PyroTec of any
transaction related hereto, including the transfer, sale and delivery of the
PyroTec Shares will require any consent, approval, license, Order or
authorization of, filing, registration, declaration or taking of any other
action with, or notice to, any Person, other than such consents, approvals,
filings or actions as may be required under the Federal securities laws which
have or will be made, or the securities laws of the jurisdiction of PyroTec.

SECTION 4.4. NO CONFLICTS. The execution and delivery by PyroTec of this
Agreement and the Transaction Documents to which it is or will become a party do
not, and the consummation of the transactions contemplated by this Agreement and
the Transaction Documents to which it is or will become a party (the
"Contemplated Transactions") shall not, assuming the consents, approvals,
filings or actions described in Section 4.3 are made or obtained, as the case
may be, (a) contravene, conflict with, or result in any violation or breach of
any provision of the certificate of incorporation or by-laws of PyroTec, (b)
result in any violation or breach of, or constitute (with or without notice or
lapse of time, or both) a default (or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any benefit) under any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
lease, contract or other agreement, instrument or obligation to which PyroTec is
a party or by which it or any of its properties or assets may be bound, or (c)
conflict or violate any permit, concession, franchise, license, judgment, Order,
decree, statute, law, ordinance, rule or regulation of any government,
governmental instrumentality or court, domestic or foreign, applicable to
PyroTec or any of its properties or assets, except in the case of (b) and (c)
for any such conflicts, violations, defaults, terminations, cancellations or
accelerations which would not, individually or in the aggregate, materially and
adversely affect the PyroTec Shares being conveyed by PyroTec to Green Ecology.

SECTION 4.5. PURCHASE ENTIRELY FOR OWN ACCOUNT.

(a) The Green Ecology Shares to be received by PyroTec will be acquired for
investment for PyroTec's own account, and not with a view to the resale or
distribution of any part thereof.

(b) PyroTec has no present intention of selling, granting any participation in,
or otherwise distributing the Green Ecology Shares, except, in the case of (a)
and (b) of this Section 3.5, as permitted by the Act.

(c) PyroTec is an "accredited investor" under Rule 501(a) promulgated under the
Act.

SECTION 4.6. BROKERS, ETC. PyroTec is not obligated to pay any fee or commission
to any broker, finder or other similar Person in connection with the
transactions contemplated by this Agreement (other than any fees or commissions
that are solely for the account of PyroTec).

ARTICLE V

CONDITIONS PRECEDENT; RELATED COVENANTS

SECTION 5.1. CLOSING EFFORTS. Each of the parties hereto shall use its
commercially reasonable efforts ("Reasonable Efforts") to take all actions and
to do all things necessary, proper or advisable to consummate the transactions
contemplated by this Agreement, including using its Reasonable Efforts to ensure
that (i) its representations and warranties remain true and correct in all
material respects through the Closing Date, and (ii) the conditions to the
obligations of the other parties to consummate the transaction are satisfied.

SECTION 5.2. CONDITIONS PRECEDENT TO OBLIGATIONS OF PYROTEC. The obligations of
PyroTec to transfer the PyroTec Shares and purchase the Green Ecology Shares at
the Closing and upon satisfaction of the conditions precedent for future
releases are subject to the fulfillment of the condition that, at the Closing,
the representations and warranties of PyroTec set forth in this Agreement that
are qualified as to materiality shall be true and correct in all respects, and
all other representations and warranties of PyroTec set forth in this Agreement
shall be true and correct in all material respects, in each case as of the date
of this Agreement and as of the Closing as though made as of the Closing, except
to the extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties shall be true
and correct as of such date).

SECTION 5.3. CONDITIONS PRECEDENT TO OBLIGATIONS OF GREEN ECOLOGY. The
obligations of Green Ecology to sell the Green Ecology Shares and purchase the
PyroTec Shares at the Closing and upon satisfaction of the conditions precedent
for future releases are subject to the fulfillment of the condition that, at the
Closing, the representations and warranties of Green Ecology set forth in this
Agreement that are qualified as to materiality shall be true and correct in all
respects, and all other representations and warranties of Green Ecology set
forth in this Agreement shall be true and correct in all material respects, in
each case as of the date of this Agreement and as of the Closing as though made
as of the Closing, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties shall be true and correct as of such date).

ARTICLE VI

TERMINATION

SECTION 6.1. TERMINATION BY MUTUAL CONSENT. This Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time prior to the
Closing by the written consent of each party hereto.

SECTION 6.2. TERMINATION BY EITHER GREEN ECOLOGY OR PYROTEC. This Agreement may
be terminated (upon written notice from the terminating party hereto to the
other party hereto) and the transactions contemplated hereby may be abandoned by
action of any party hereto, if (a) the Closing shall not have occurred on or
prior to May 15, 2012, or (b) any Federal, state or local government or any
court, administrative agency or commission or other governmental authority or
agency, domestic or foreign shall have issued a Law or Order permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated
hereby and such Law or Order shall have become final and non-appealable.

SECTION 6.3. EFFECT OF TERMINATION AND ABANDONMENT. In the event of termination
of this Agreement pursuant to this Article VI hereof, no party hereto or, its
directors or officers or other controlling persons shall have any liability or
further obligation to any other party hereto pursuant to this Agreement, except
that Article VII hereof shall survive termination of this Agreement and nothing
herein will relieve any party hereto from liability for any breach of this
Agreement occurring prior to such termination.

ARTICLE VII

GENERAL PROVISIONS; OTHER AGREEMENTS

SECTION 7.1. PRESS RELEASES. Other than any required filings under the Federal
securities laws, none of the parties hereto will, without first obtaining the
approval of the other, make any public announcement, directly or indirectly,
regarding this Agreement, nor the nature of the transaction contemplated by this
Agreement, to any person except as required by law or regulatory bodies and
other than to the respective principals or other representatives of the Parties,
each of whom shall be similarly bound by such confidentiality obligations. If
any such press release or public announcement is so required by either party
(except in the case of any disclosure required under the Federal securities laws
to be made in a filing with the Securities and Exchange Commission), the
disclosing party shall consult with the other parties prior to making such
disclosure, and the parties shall use all reasonable efforts, acting in good
faith, to agree upon a text for such disclosure which is satisfactory to each of
the parties.

SECTION 7.2. TAX-FREE TRANSACTION. From and after the date of this Agreement,
Green Ecology shall use all reasonable efforts to cause the transactions
contemplated hereby to qualify, and shall not knowingly take any actions or
permit any actions to be taken that could reasonably be expected to prevent said
transactions from qualifying as a "reorganization" under Section 368(a) of the
Code for the benefit of PyroTec. This Agreement shall be, and hereby is, adopted
by PyroTec as a plan of reorganization for purposes of Section 368 of the Code.

SECTION 7.3. EXPENSES. Regardless of whether the transactions contemplated
hereby are consummated, all legal and other costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party hereto incurring such costs and expenses.

SECTION 7.4. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
conflicts of laws provisions thereof.

SECTION 7.5. HEADINGS. Article and Section headings used in this Agreement are
for convenience only and shall not affect the meaning or construction of this
Agreement.

SECTION 7.6. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements and
understandings, both written and oral, with respect to the subject matter
hereof.

SECTION 7.7. COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Signatures on this
Agreement may be communicated by facsimile transmission and shall be binding
upon the parties hereto so transmitting their signatures. Counterparts with
original signatures shall be provided to the other parties hereto following the
applicable facsimile transmission; provided that the failure to provide the
original counterpart shall have no effect on the validity or the binding nature
of this Agreement.

SECTION 7.8. AMENDMENT. Any term of this Agreement may be modified or amended
only by an instrument in writing signed by each of the parties hereto.

SECTION 7.9. SEVERABILITY. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforced in accordance with its terms.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date set forth above.

GREEN ECOLOGY CO., LTD.

By:/s/ Josephine Chang
Josephine Chang
Chief Executive Officer


PYROTEC, INC.

By: /s/ Mark Rynearson
Mark Rynearson
Chairman of the Board
